Coleman, J.
(concurring in part; dissenting in part). Although it is accepted that the concept of police power is somewhat "elastic in nature”, there is a danger here that it be stretched so far as to have no real meaning. Proposed standards such as that which fosters the "convenience and comfort of the people” or preserves and improves "social and economic conditions affecting the community at large” could justify almost any imaginable action.
Remand is proposed because the claim that the statute exceeds the police power "in particular *352requires full development of the facts”. I agree with the remand providing that the trial judge develop those facts deemed pertinent, but I would leave discussion of the constitutional question until we have the facts.
Unlike Justice Williams, however, I believe the circuit court may review the declaration of accreditation, although orders concerning unfair practices should be reviewed directly by the Court of Appeals.
The Agricultural Marketing and Bargaining Act, MCLA 290.701 et seq.; MSA 12.94(101) et seq., was designed
"to permit producers of agriculture commodities to be represented by associations; to create an agricultural marketing and bargaining board; to provide for the accreditation of associations; to establish obligations on the part of handlers and associations; to provide for arbitration; to define unfair practices; and to prescribe penalties.”
Agricultural commodities are "all perishable fruits and vegetables as defined by the board”. MCLA 290.702(f); MSA 12.94(102)(f). Producers of commodities may form
"a cooperative association of producers or a division thereof, or federation of cooperative associations of producers engaged in the marketing, bargaining, shipping or processing functions of an agricultural commodity on behalf of its members who are producers of such agricultural commodity.” MCLA 290.702(a); MSA 12.94(102)(a).
Associations may seek accreditation from the board. See MCLA 290.707-290.710; MSA 12.94(107)-12.94(110). The board has 60 days to make a preliminary determination. If accredita*353tion is recommended, a public hearing must be held within 30 days. After the hearing, the board has 30 days to issue and publish its determination. The accreditation "shall be effective 30 days after the publication” unless objection is made by at least 1/3 of the producers who together produce at least 1/3 of the commodity.
If an objection is made, the board must hold a "mail referendum” within 30 days to "determine * * * if producers assent to the accreditation of the association”. If "more than 50% of the producers * * * who produce more than 50% of the volume of the affected commodity” agree to be represented by the association, then producers "in the bargaining unit shall be deemed to have assented to accreditation”. MCLA 290.710(2); MSA 12.94(110)(2). With assent, accreditation is effective immediately; without it, accreditation is denied. MCLA 290.710(3); MSA 12.94(110)(3).
An accredited association "shall represent all producers, members and nonmembers alike”. It acts "as exclusive sales agents for the bargaining unit in negotiations with handlers”. MCLA 290.710(1); MSA 12.94(110)(1). This is an expansive grant of authority. The Legislature provided a deliberate procedure permitting informed decision-making by the producers. The board does not make the ultimate determination of accreditation. That decision lies in the hands of the producers.
Compare with this the Legislature’s concern with unfair practices. All associations, accredited or not, are covered. They are protected from the unfair practices of handlers. MCLA 290.704(1); MSA 12.94(104)(1). They are prohibited from committing unfair practices against handlers. MCLA 290.704(2); MSA 12.94(104)(2).
The board may receive complaints. If it "consid*354ers that there is reasonable cause to believe that a person charged has committed a practice in violation of this act”, the board must hold a hearing. MCLA 290.704(3); MSA 12.94(104X3). If "a preponderance of the evidence” shows a violation, the board "shall issue * * * an order requiring him to cease the violation and shall order further affirmative action as will effectuate the policies of this act”. MCLA 290.704(4); MSA 12.94(104X4).
The Legislature selected the Court of Appeals as the forum to review the board action. The board "may petition the court of appeals for the enforcement of its orders, and for appropriate temporary relief or restraining order”. MCLA 290.705(1); MSA 12.94(105X1). This gives the court "jurisdiction of the proceeding and of the question determined”. It "may grant temporary relief or restraining order as it deems just and proper”. It may enforce, modify or set aside the board’s order. Anyone aggrieved by the board’s final order may obtain a similar review. MCLA 290.705(2); MSA 12.94(105)(2).
Unfair practices involve coercion, intimidation, conspiracy and acts disrupting the normal handling of perishable commodities. The board is obliged to hold a hearing, make a record and state its findings of fact which are conclusive "if supported by substantial evidence on the record considered as a whole”. The Court of Appeals may order the taking of additional evidence.
Unfair practice complaints demand prompt action to prevent damage to crops and to defuse explosive situations. The Legisláture gave the board authority to order that violations cease. The board may order that affirmative actions be taken. Its role in those situations differs greatly from the accreditation process. In the absence of a clear *355legislative directive, the review procedure provided for unfair practice cases should not be applied to accreditation.
Fitzgerald, J., concurred with Coleman, J.

ORDER

Entered November 1, 1976. — Reporter.
On order of the Court, the motion for clarification of opinion is considered, and the same is granted. As to question 1 presented, it is ordered that the parties be permitted to present evidence on the constitutional questions already raised in this case. As to question 2, the circuit court may render an opinion concerning the applicability of the Administrative Procedures Act, but a dispositive order on the question shall not be issued until this Court issues final process after considering the case after the remand proceedings. As to question 3, the parties have a right to return to this Court upon completion of the remand proceedings.
The motion for leave to amend complaint and/or add additional ground of appeal is considered, and the Court, under GCR 1963, 865.1(1) and 865.1(3), hereby allows plaintiffs-appellants to amend their verified complaint and permits the issue raised by plaintiffs-appellants to be added to the issues on appeal.
Lindemer and Ryan, JJ., not participating.